2DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/23/2022 has been entered.
Claims 3, 5-9, and 19 have been cancelled.
Claims 25-26 are newly added.
 	Claims 15, 17-18, and 22 have been amended.

Response to Arguments
	The 101 and 112 rejections have been withdrawn in view of applicant’s amendment.
	The Poettgen reference has been withdrawn in view of applicant’s amendment.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: foil type, reflective material (claims 13, 16, and 22).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13 requiring the thermal panel is further comprised of a foil type material, such recitation (with emphasis added) deems new matter because the originally-filed specification does not provide support for claimed thermal panel in combination with a plurality of thermal elements and further comprised of a foil type material.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the thermal panel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 14, 17-18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vought (U.S. Patent No. 5,991,666.
Regarding independent claim 1, Figures 1a-1b discloses a surgical drape (10, 110) for use in a sterile environment, the surgical drape (10, 110) configured to cover a body portion of a surgical patient, surgical the drape (10, 110) comprising:
a drape panel (112) adapted to cover the body portion of a surgical patient;
a thermal panel (114) affixed (column 4 lines 22-27 describes the thermal panel 114 and drape surface 112 are fastened by bonding, glue, sonic welding, or melting the surface thereof) to the drape panel (112) and overlying the body portion; and
a plurality of thermal elements independently (column 4 lines 27-30 discloses that instead of passageways 116, other thermal devices may be included between drape surface 112 and thermal surfaces 114, such as resistive heating elements, such disclosure implicitly describes that the plurality of thermal elements being independently formed from the drape surface 112 and thermal panel 114) formed from the drape panel (112) and the thermal panel (114), and each thermal element affixed to the thermal panel (114).
Regarding claim 2, Vought reference, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the thermal panel (114) defines a heat retention area (thermal panel 114 inherently has a region or area thereon which can define a heat retention area).
Regarding claim 4 Vought reference, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims including the plurality of thermal elements includes at least a first air-activated chemical warming device (column 4 lines 22 and 29 discloses endothermic or exothermic chemical reactants which is interpreted to correspond to claimed limitations air-activated warming device).
Regarding claim 14, Vought reference, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the plurality of thermal elements (116) are adapted to be selectively positioned (column 4 lines 35-45 describes the medical personnel prepares the surgical drape 110 by removing it from its packaging, and then proper connections are made to provide heating, hence during such preparation, the medical personnel is fully capable of selectively positioning the plurality of thermal elements to the thermal panel 114) and affixed to the thermal panel during preparation of the surgical drape for use to the thermal panel (114).
Regarding independent claim 17, Figures 1a-1b discloses a surgical drape (10, 110) for use in a sterile environment, the surgical drape (10, 110) configured to cover a body portion of a surgical patient, the surgical drape (10, 110) comprising:
a drape panel (112) adapted to cover the body portion of the surgical patient; and
a plurality of thermal elements independently (column 4 lines 27-30 discloses that instead of passageways 116, other thermal devices may be included between drape surface 112 and thermal surfaces 114, such as resistive heating elements, such disclosure implicitly describes that the plurality of thermal elements being independently formed from the drape surface 112 and thermal panel 114) formed from the drape panel (112), the plurality of thermal elements (column 4 lines 17-20) including at least a first air activated chemical warming device (column 4 lines 22 and 29) and adapted to be selectively positioned and affixed to the drape panel 112 during preparation of the surgical drape for use (column 4 lines 35-45 describes the medical personnel prepares the surgical drape 110 by removing it from its packaging, and then proper connections are made to provide heating, hence during such preparation, the medical personnel is fully capable of selectively positioning the plurality of thermal elements to the thermal panel 114, such disclosure implicitly describe the thermal elements are fully capable of being selectively affixed to the drape surface).
Regarding claim 18, Vought, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the plurality of thermal elements (column 4 lines 20-34) is affixed to a bottom surface (column 4 lines 20-34 describes passage 116 receives the plurality of thermal elements, and that passage 116 formed by drape panel 112 and thermal panel 114, Figures 1a-1b illustrates passage 116 is on lower surface of drape panel 112, which indicates thermal element is affixed to lower surface drape panel 112) of the drape panel (112).
Regarding claim 20, Vought, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, further comprising a second layer (column 4 lines 29-30 describes a bonding material that melts) adjacent to the drape panel (112).
Regarding claim 21, Vought, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims wherein the second layer consists of an adhesive (column 3 lines 29-30 describes glue which is interpreted to correspond to adhesive).

Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (WO 00/67685).
Regarding independent claim 22, Burns discloses applicant’s claimed surgical drape (8) 
for use in a sterile environment, the surgical drape (8) configured to cover a body portion of a surgical patient, the surgical drape (8) comprising:
a drape panel (10) adapted to cover the body portion of the surgical patient; and
an external-facing thermal panel (12) adapted to be exposed to the body portion (see Figures 11-12) and comprising a foil type (16), heat reflective material (page 7 lines 26-31) adjacent and affixed to a bottom surface of the drape panel (10) and defining a heat retention area (an on the external-facing thermal panel 12 inherently has a heat retention area).
Regarding claim 23, Burns reference, presented above, discloses applicant’s claimed surgical drape (8) comprising all features as recited in these clams, wherein the drape panel (10) comprises a plurality of segments (Figure 1 illustrates the drape panel 8 in a sheet form, that which defines the drape panel 10 includes a central segment, and two opposing segments on either side thereof).
Regarding claim 24, Burns reference, presented above, discloses applicant’s claimed surgical drape (8) comprising all features as recited in these clams, wherein the thermal panel (12) comprises a plurality of segments (Figure 1 illustrates the thermal panel 12 in a sheet form, that which defines the thermal panel 12 includes a central segment, and two opposing segment on either side thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vought (U.S. Patent No. 5,991,666 in view of Poettgen (U.S. Patent No. 4,889,135).
Regarding claims 12-13, Vought reference, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, including the thermal panel (14).
Vought does not disclose the thermal panel (114) is comprised of a heat reflective material and further comprised of a foil type material.
However, Figure 1 in Poettgen discloses analogous drape (12), Figure 2 illustrates thermal panel (18) is a foil type, heat reflective material (column 5, lines 12, 15, 18, and 23 describes layer 18 is aluminum which is a foil type, heat reflective material).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Voughts thermal panel (114) using Poettgen’s aluminum material, as such material is inert to alcohol and betadine which is to insures that the drape maintains its integrity throughout the medical procedure and is resistant to puncture (column 6 lines 39-44).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vought (U.S. Patent No. 5,991,666 in view of Poettgen (U.S. Patent No. 4,889,135).
Regarding independent claim 15, Figures 1a-1b discloses a surgical drape (10, 110) for use a sterile operating room environment, the surgical drape (10, 110) configured to cover a first body portion of a surgical patient, the surgical drape comprising:
a drape panel (112) adpated for covering at least a first portion of a surgical patient during a surgical procedure;
a thermal panel (114) affixed to the bottom surface of the drape panel (112) and defining a heat retention area column 4 lines 20-34 discloses passageways 116 containing a plurality of thermal elements, which passageways 16 correspond to claimed limitation heat retention area overlying the surgical patient; and	
an active heat source comprising plurality of thermal elements (column 4 lines 20-34) independently formed from the drape panel (112) and the thermal panel (114), and each thermal element affixed the thermal panel (114).
	The combination, presented above, does not disclose the thermal panel (14, Vought) comprising a foil type, heat reflective material.
	However, Figure 1 in Poettgen discloses analogous drape (12), Figure 2 illustrates thermal panel (18) is a foil type, heat reflective material (column 5, lines 12, 15, 18, and 23 describes layer 18 is aluminum which is a foil type, heat reflective material).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Vought’s thermal panel (114) using Poettgen’s aluminum material, as such material is inert to alcohol and betadine which is to insures that the drape maintains its integrity throughout the medical procedure and is resistant to puncture (column 6 lines 39-44).
Regarding claim 16, Vought/Poettgen combination, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the plurality of thermal elements are adapted to be selectively positioned (column 4 lines 35-45 in Vought describes the medical personnel prepares the surgical drape 110 by removing it from its packaging, and then proper connections are made to provide heating, hence during such preparation, the medical personnel is fully capable of selectively positioning the plurality of thermal elements to the thermal panel 114) and  affixed to the thermal panel during preparation of the surgical drape for use (column 4 lines 20-34 discloses the passageways 116 containing the resistive thermal elements therein, thereby rendering resistive thermal elements affixed to the panel 114) to the thermal panel (114).


Allowable Subject Matter
Claims 10-11 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786